BROADDUS, P. J. —
Replevin. Statement. On October 7,1907, a judgment was obtained in the justice court by the Iowa State Bank against H. Mansour, and upon execution issuing thereon certain property alleged to be that of the defendant was seized by the constable. This property at the time of the seizure was claimed by the plaintiff , herein, the mother of the said H. Mansour. Afterwards the plaintiff brought this suit against the defendant, the said constable, to recover said property. Upon the hearing of the case judgment was rendered for the plaintiff from which the defendant appealed. There is not much conflict in the testimony. The Mansours were natives of Syria, *325but tbe son spoke and understood the English language fairly well, but plaintiff’s knowledge of it was scant and her testimony at the trial was -delivered through an interpreter. The property replevined consisted of one black mare, one red delivery wagon and one cash register. The plaintiff’s son and daughter were in a grocery store at 2306 Vine street, Kansas City, Missouri. At first it appears that the store was conducted under the name of Mansour & G-annan and that the son was acting in the business under his own name in buying goods, and that as such he afterwards sold out to Gannan and after that bought out the interest of Gannan.
The plaintiff testified that she furnished the money to buy the property and that her son had no interest in it whatever — that he was only the manager for her. The son testified that he bought an interest in the property several years before the trial, but that he was not the owner, but that he ‘ ‘ just managed the business for his mother.” There is nothing in the evidence that tends to contradict the statements of the mother and son that the mother furnished the money to buy the property and that the son had no interest in it whatever, but that he conducted the business in the way as shown by the testimony because of his ignorance of business methods. There is nothing to show that his conduct or that of plaintiff was for the purpose of deceiving or defrauding creditors. A bill of sale of the property to plaintiff was given in evidence over the objection of defendant.
The appellant relies upon the section of the statute; providing that no sale of chattels where possession is delivered to the vendee, shall be subject to any conditions whatever as against creditors of the vendee, or subsequent purchasers in good faith, unless such conditions shall be evidenced in writing and recorded, to defeat plaintiff’s action; and the decisions of the appellate courts construing the same. It is only neces*326sary to state that as the property was never at any time owned by the judgment debtor the statute does not apply. Had it been shown that the plaintiff in the judgment against the son had given credit to him because he was permitted by plaintiff to hold himself out to the world as the owner of the property, a different question would have arisen and the doctrine of estoppel would apply. The law is well stated in Burke v. Adams, 80 Mo. 504. Affirmed..
All concur.